NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
QINGDAO TAIFA GROUP CO., LTD.,
Plaintiff-Appellant, '
V.
UNITED STATES,
Defen,dar,t-Appellee,
V.
GLEASON INDUSTRIAL PRODUCTS, INC.
AND PRECISION PRODUCTS, INC:,
Defendcmts-Cross Appellants.
2011-1595, -1596
Appea1s from the United States Court of Internationa1
Trade in case no. 08-CV-0245, Judge Jane A. Restani.
ON MOTION
ORDER
G1eason Industria1 Products, Inc. and Precision Prod-
ucts, Inc. (G1eason) move to withdraw A1exander H.
Schaefer as counsel G1eas0n also moves without opposi-
tion to withdraw its brief filed on November 18, 2011 and

QINGDAO TAIFA V. US 2
to substitute as its principal brief the brief G1eason filed
on December 28, 2011. The United States moves without
opposition for a 14-day extension of ti1ne, until January
11, 2012, to file its response brief.
Upon consideration thereof
IT ls ORDERED THA'1‘:
The motions are granted
F0R THE CoURT
 0 4  fs/ J an H0rbaly
Date J an Horba1y
C1erk .
cc: Stephen C. Tos_ini,_ Esq. U.S.c0Uml§‘[JIFl)E`{,)FEAlS ma
Lou1s S. Mastr1am, Esq. -me FEDERN_ ¢[Rgu;1-
A1exander H. Schaefer, Esq. -
MattheW P. Jaff`e, Esq. JAN 04 2012
821 Jm\monaA1v
C!.ERK